Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Jaspan, J.), rendered December 3, 1982, convicting her of criminal sale of a controlled substance in the second degree, upon her plea of guilty, and imposing sentence.
Judgment affirmed.
Following her plea of guilty, defendant was sentenced to the minimum period of incarceration allowed by statute, to wit, three years to life.
On this appeal, although defendant acknowledges that our courts have held that mandatory sentences are constitutional (People v Broadie, 37 NY2d 100, cert den 423 US 950) she contends that section 70.00 of the Penal Law, which mandates indeterminate terms of life imprisonment for class A felonies, is unconstitutional as applied to her.
*849The defendant has an extensive history of drug involvement as well as two past conflicts with the law. Moreover, the record reveals that she was a willing participant in the sale of over two ounces of cocaine for $6,500. That being so, the instant case does not present that rare case which on its particular facts impels the reasoned conclusion that the mandatory sentencing statutes have been unconstitutionally applied insofar as the sentencing of this particular defendant is concerned (see People v Broadie, supra). Titone, J. P., Lazer, Mangano and Niehoff, JJ., concur.